Citation Nr: 1011823	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, lumbar spine, with fusion at 
L5-S1.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
lumbar spine disability, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
October 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008 rating action in which the RO granted 
service connection and assigned an initial 10 percent rating 
for degenerative joint disease, lumbar spine, with fusion at 
L5-S1, effective June 22, 2006.  A notice of disagreement 
(NOD) with the initial rating assigned was received in 
March 2008.  A statement of the case (SOC) was issued in 
December 2008, a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) was received in 
December 2008, and a supplemental SOC (SSOC) was issued in 
August 2009.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during 
the pendency of the appeal of 20 percent for the Veteran's 
lumbar spine disability, inasmuch as higher ratings for this 
disability are available, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for 
a higher rating remains viable on appeal.  See Fenderson, 
12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For reasons expressed below, the appeal-now recharacterized 
to include the matter of the Veteran's entitlement to a 
TDIU-is being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.   VA will notify the Veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
October 2009 statement, the Veteran raised the issues of 
service connection for depression, cervical spine disability, 
herniated discs in the middle pack, radiating pain in all 
limbs, and erectile dysfunction all secondary to his service 
connected lumbar spine disability.  It does not appear that 
these claims for service connection have yet been addressed 
by the RO.  As such, these matters are not properly before 
the Board, and are thus referred to the RO for appropriate 
action.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal.  

First addressing the matter of a higher rating for the 
service-connected lumbar spine disability, the Board notes 
that a January 2008 VA examination report reflects that  the 
Veteran experienced radiation of pain to both of his legs.  
Another VA examiner in October 2008 noted that the Veteran 
had a history of urinary frequency and nocturia.  Erectile 
dysfunction, numbness, leg or foot weakness, and unsteadiness 
were also observed.  The examiner opined that the etiology of 
those symptoms was not unrelated to the Veteran's back pain.  
This comment suggests that the Veteran has neurological 
symptoms that may be attributable to his lumbar spine 
disability.

Under Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine, objective neurologic abnormalities, 
such as bowel or bladder impairment, should be evaluated 
separately from orthopedic abnormalities attributable to a 
service-connected spine disorder.  See 38 C.F.R. § 4.71a 
(2009).  Unfortunately, in this case, neither of the VA 
examination reports of record provide enough information for 
rating purposes.  The examiners did not specify which of the 
Veteran's nerves were affected, and the extent and severity 
of the neurological manifestations was not adequately 
described.

Therefore, to obtain sufficient information to properly 
evaluate both the orthopedic and neurological manifestations 
of the Veteran's service-connected lumbar spine disability, 
the Board finds that a more comprehensive examination (with 
detailed findings responsive to the applicable rating 
criteria), is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The Board also notes that, as regards expansion of the appeal 
to include the matt4er of a TDIU, the Veteran asserted in 
December 2008 that he was not able to work due to his 
service-connected lumbar spine disability.  He requested that 
he be awarded a higher rating or a TDIU.  Additionally, the 
Veteran is in receipt of Social Security Disability benefits 
for degenerative disc disease and lumbar radiculopathy.  
Given the Veteran's remarks concerning his employability, and 
the Social Security records indicating that the Veteran could 
no longer work in his usual occupation due to his low back 
disability, on these facts, the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability; makes a claim for the 
highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU).

Furthermore, given the evidence outlined above,  the Board 
finds that a medical opinion-based on full consideration of 
the Veteran's documented history (to include current 
findings) and supported by fully-stated rationale-is needed 
to resolve the matter of Veteran's entitlement to a TDIU for 
his lumbar spine.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
(holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on 
his ability to work). This opinion should be obtained by the 
physician who conducts an orthopedic examination of the 
Veteran.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled 
examination(s), without good cause, shall result in denial of 
the claims for increase (to include the claim for a TDIU).  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before each examiner is complete, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for an increased rating 
should include consideration of whether additional "staged" 
rating of the Veteran's low back disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above) is 
appropriate.  Also, the RO should, after giving the Veteran 
an opportunity to file a formal claim for a TDIU, and 
completing the other actions noted below, adjudicate the 
matter of the Veteran's entitlement to a TDIU due to service-
connected lumbar spine disability, in the first instance, to 
avoid any prejudice to the Veteran.  See e.g. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board points out that, 
even if the percentage requirements for a TDIU set forth in 
38 C.F.R. § 41.6(a) are not met, the RO should also consider 
whether the criteria for invoking the procedures set forth in 
38 C.F.R. § 4.16(b), for award of a TDIU on an extra-
schedular basis, are met. 

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to 
service-connected lumbar spine disability.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claims for a higher rating and for 
TDIU.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU.  The RO should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations of his lumbar 
spine, by appropriate physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, and 
the report of that examination made 
available to the orthopedic examiner in 
conjunction with his or her examination of 
the Veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each report of 
examination should reflect consideration 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for ant 
conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify, and comment upon the 
frequency or extent of, ad appropriate, 
all neurological impairment associated 
with the Veteran's lumbar spine 
disability, to particularly include 
radiculopathy.  The examiner should 
clearly indicate whether any  such 
impairment constitutes a separately 
ratable neurological manifestation of the 
service-connected lumbar spine disability; 
and, if so, the examiner should provide an 
assessment of each such manifestation-as 
mild, moderate, moderately severe, or 
severe.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the lumbar spine 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The physician also specifically indicate 
whether there is any unfavorable ankylosis 
of the lumbar spine, or of the entire 
spine.

Further, considering all orthopedic and 
neurological manifestations of service-
connected degenerative joint disease of 
the lumbar spine,  the physician should 
render an opinion, based upon review of 
the record and consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such manifestations render the Veteran 
unable to obtain or retain substantially 
gainful employment.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
rating, as well as the claim for a TDIU 
due to lumbar spine disability.  If the 
Veteran fails, without good cause, to 
report to any scheduled examination(s), in 
adjudicating these claims for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority (to include, as 
regards the claim for increased rating, 
whether staged rating, pursuant to 
Fenderson (cited to above) is appropriate; 
and, as regards the matter of a TDIU, 
38 C.F.R. § 4.16(b)).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of any 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



